
	
		I
		111th CONGRESS
		2d Session
		H. R. 5828
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Boucher (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To reform the universal service provisions of the
		  Communications Act of 1934, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Service Reform Act of
			 2010.
		2.Definitions
			(a)In
			 generalSection 3(a) of the
			 Communications Act of 1934 (47 U.S.C. 153(a)) is amended—
				(1)by adding the
			 following new paragraphs:
					
						(53)Communications
				service providerThe term communications service
				provider means any entity that—
							(A)contributes to or receives universal
				service support for the most recent calendar quarter ending before the date of
				enactment of the Universal Service Reform Act
				of 2010;
							(B)uses telephone numbers or Internet protocol
				addresses, or their functional equivalents or successors, to offer a service or
				a capability—
								(i)that provides or
				enables real-time 2-way voice communications; and
								(ii)in which the
				voice component is the primary function; or
								(C)offers directly to the public, or to such
				classes of users as to be effectively available directly to the public, a
				physical transmission facility, whether circuit-switched, packet-switched, a
				leased line, or using radio frequency transmissions (regardless of the form,
				protocol, or statutory classification of the service) that allows an end user
				to obtain access from a particular end user location to a network that permits
				the end user to engage in electronic communications (including
				telecommunications) with the public.
							(54)High-cost
				supportThe term high-cost support means high cost
				loop support, high cost model support, local switching support, interstate
				access support, and interstate common line support, as such forms of support
				are described in part 54 of title 47, Code of Federal Regulations,
				respectively, as in effect on the date of enactment of the
				Universal Service Reform Act of
				2010, or any other support or revenue recovery mechanism
				established by the Commission as part of the high cost fund of the universal
				service fund pursuant to section 254 or the Universal Service Reform Act of 2010.
						(55)High-speed
				broadband service
							(A)DefinitionThe
				term high-speed broadband service means a 2-way network that uses
				Internet protocol (and the associated capabilities and functionalities,
				services, and applications provided over an Internet protocol platform or for
				which an Internet protocol capability is an integral component) and services,
				facilities, equipment, or applications that enable an end-user to receive
				communications in Internet protocol format, regardless of whether the
				communications are voice, data, video, or any other form, at or exceeding the
				minimum data rate requirement established by the Commission under section
				254(q).
							(B)Internet
				protocolIn
				subparagraph (A), the term Internet
				protocol means the Transmission Control Protocol/Internet Protocol or
				any predecessor or successor protocols to such protocol.
							(56)Mobile wireless
				communications serviceThe term mobile wireless
				communications service means a commercial mobile service (as defined in
				section 332(d)), except that such term shall only apply to such service as it
				relates to 2-way communications.
						(57)Mobile wireless
				communications service providerThe term mobile wireless
				communications service provider means a provider of a mobile wireless
				communications service.
						; and
				
				(2)by reordering paragraphs (1) through (52)
			 of such section and the additional paragraphs added by paragraph (1) of this
			 section in alphabetical order based on the headings of such paragraphs and
			 renumbering such paragraphs as so reordered.
				(b)Rule of
			 constructionTerms used in this Act shall have the meanings set
			 forth in the Communications Act of 1934 (47 U.S.C. 151 et seq.) unless
			 otherwise specified.
			IUniversal Service
			 Reform
			101.Universal
			 service reform procedures and principlesSubsections (a), (b), and (c) of section 254
			 of the Communications Act of 1934 (47 U.S.C. 254) are amended to read as
			 follows:
				
					(a)Procedures to
				reform universal service
						(1)Federal-state
				joint board on universal service
							(A)Proceeding
				requiredWithin 1 month after the date of enactment of the
				Universal Service Reform Act of
				2010, the Commission shall institute and refer to the
				Federal-State Joint Board under section 410(c) a proceeding to recommend
				changes to any of its regulations in order to implement section 214(e) and this
				section (as amended by the Universal Service
				Reform Act of 2010), including the definition of the services
				that are supported by Federal universal service support mechanisms and a
				specific timetable for the completion of such recommendations.
							(B)Additional
				memberIn addition to the members of the Joint Board required
				under section 410(c), 1 member of such Joint Board shall be a State-appointed
				utility consumer advocate nominated by a national organization of State utility
				consumer advocates.
							(C)Deadline for
				Joint BoardThe Joint Board shall, after notice and opportunity
				for public comment, make its recommendations to the Commission within 9 months
				after the date of enactment of the Universal
				Service Reform Act of 2010.
							(2)Commission
				action
							(A)Deadline for
				CommissionThe Commission shall initiate a proceeding to consider
				the recommendations from the Joint Board required by
				paragraph (1)(C) and shall complete such
				proceeding within 18 months after the date of enactment of the
				Universal Service Reform Act of
				2010.
							(B)RequirementThe
				rules established by such proceeding shall include a definition of the services
				that are supported by Federal universal service support mechanisms and a
				specific timetable for implementation.
							(b)Universal
				service principlesThe Joint Board and the Commission shall base
				policies for the preservation and advancement of universal service on the
				following principles:
						(1)Quality and
				ratesQuality services should be available at just, reasonable,
				and affordable rates.
						(2)Access to
				advanced servicesAccess to advanced telecommunications and
				information services should be provided in all regions of the Nation.
						(3)Access in rural,
				insular, or high cost areasConsumers in all regions of the Nation,
				including low-income consumers and those in rural, insular, or high cost areas,
				should have access to the services the Commission determines to be universal
				services in accordance with subsection (c), including interexchange services
				and advanced telecommunications and information services, that are reasonably
				comparable to those services provided in urban areas and that are available at
				rates that are reasonably comparable to rates charged for similar services in
				urban areas.
						(4)Comparable
				treatment of communications service providers
							(A)Equitable and
				nondiscriminatory contributionsAll communications service
				providers should make equitable and nondiscriminatory contributions to the
				preservation and advancement of universal service.
							(B)Competitive
				neutralityFederal and State mechanisms to preserve and advance
				universal service should be competitively neutral such that those mechanisms
				neither unfairly advantage nor disadvantage one communications service provider
				over another and neither unfairly favor nor disfavor one technology over
				another.
							(5)Explicit,
				specific, and predictable support mechanismsThere should be
				explicit, specific, predictable, and sufficient Federal and State mechanisms to
				preserve and advance universal service.
						(6)Access to
				advanced telecommunications services for schools, health care, and
				librariesElementary and secondary schools and classrooms, health
				care providers, and libraries should have access to advanced telecommunications
				services as described in subsection (h).
						(7)Additional
				principlesSuch other principles as the Joint Board and the
				Commission determine are necessary and appropriate for the protection of the
				public interest, convenience, and necessity and are consistent with this
				Act.
						(c)Definition
						(1)In
				generalUniversal service
				includes the services defined on the day before the date of enactment of the
				Universal Service Reform Act of
				2010 as universal services, as modified by the Commission as
				necessary to implement the provisions of such Act, high-speed broadband
				service, and an evolving level of telecommunications and information services
				that the Commission shall establish periodically under this section, taking
				into account advances in telecommunications and information technologies and
				services.
						(2)Alterations and
				modificationsThe Joint Board
				shall consider whether to recommend to the Commission modifications in the
				definition of the services that are supported by Federal universal service
				support mechanisms not less than once every 5 years.
						(3)ConsiderationsThe
				Joint Board in recommending, and the Commission in establishing, the definition
				of the services that are supported by Federal universal service support
				mechanisms shall consider the extent to which such services—
							(A)are essential to
				education, public health, or public safety;
							(B)have, through the
				operation of market choices by customers, been subscribed to by a substantial
				majority of residential customers;
							(C)are being deployed
				in public telecommunications networks by communications service providers;
				and
							(D)are consistent
				with the public interest, convenience, and necessity.
							(4)Special
				servicesIn addition to the services included in the definition
				of universal service under
				paragraph (1), the Commission may designate
				additional services for such support mechanisms for schools, libraries, and
				health care providers for the purposes of subsection (h).
						(5)High-speed
				broadband serviceThe
				definition of universal service shall not be construed to exclude eligible
				communications service providers from using universal service funding for the
				provision, maintenance, and upgrading of high-speed broadband
				service.
						.
			102.Universal
			 Service Support Contributions
				(a)In
			 generalSection 254(d) of the
			 Communications Act of 1934 (47 U.S.C. 254(d)) is amended to read as
			 follows:
					
						(d)Universal
				service support contributions
							(1)Calculating
				universal service support contributions
								(A)In
				general
									(i)EquitableTo preserve and advance universal service
				in accordance with the principles in subsection (b), the Commission shall
				assess contributions to universal service support mechanisms from
				communications service providers in a manner that is equitable, competitively
				neutral, nondiscriminatory, and ensures that communications service providers
				are subject to similar obligations.
									(ii)MethodologyThe
				Commission may employ any methodology to assess such contributions, including a
				methodology based on—
										(I)revenues derived from the provision of
				intrastate, interstate, and foreign telecommunications services and information
				services by communications service providers;
										(II)working telephone numbers used by
				communications service providers; or
										(III)any other current or successor identifier
				protocols or connections to the network used by communications service
				providers.
										(B)Use of more than
				one methodologyIf no one methodology designated under
				subparagraph (A)(ii) effectuates the
				principles described in this Act, the Commission may employ a combination of
				any such methodologies.
								(C)Low volume
				exceptionThe Commission shall not materially increase the
				contributions of communications service providers whose customers typically
				make a low volume of calls on a monthly basis.
								(D)De minimis
				exceptionThe Commission may
				exempt a communications service provider from the requirements of this
				subsection if the amount of telecommunications services and information
				services provided by such provider are limited to such an extent that the level
				of contributions of such provider to the preservation and advancement of
				universal service would be de minimis.
								(E)Group plan
				exceptionIf the Commission
				uses a methodology under
				subparagraph (A)(ii) based in whole
				or in part on working telephone numbers, it may provide a discount for
				additional numbers provided under a group or family pricing plan for
				residential customers provided in one bill.
								(F)Discretionary
				authorityIf the Commission determines that it is in the public
				interest, any provider of a telecommunications service or an information
				service may be required to contribute to the preservation and advancement of
				universal service.
								(2)Reports
								(A)In
				generalThe Commission shall establish annual reporting
				requirements for all entities contributing to universal service support
				mechanisms or receiving universal service support.
								(B)NeutralThe
				reporting requirements shall not impose unnecessary burdens and shall be
				neutral with respect to technology and provider.
								(C)ReviewThe
				Commission shall periodically review the reporting requirements to ensure that
				such requirements provide adequate information to ensure that universal service
				support is being used for the provision, maintenance, and upgrading of the
				facilities for which such support is intended.
								(3)Universal
				service support contribution limitsIn repurposing universal service support to
				ensure that all people in the United States have access to voice service and
				high-speed broadband service, the Commission shall not unreasonably increase
				the contribution burden on consumers.
							.
				(b)Study of
			 contribution methodologies
					(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Federal Communications Commission shall complete a study,
			 including a cost-benefit analysis, of using a system based on working telephone
			 numbers or revenues for calculating contributions by communications service
			 providers to universal service support mechanisms.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Federal
			 Communications Commission shall transmit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the study conducted under
			 paragraph (1).
					103.Universal
			 Service Support DistributionSection 254(e) of the Communications Act of
			 1934 (47 U.S.C. 254(e)) is amended to read as follows:
				
					(e)Distribution and
				use of universal service support
						(1)In
				general
							(A)EligibilityOnly
				a communications service provider designated as an eligible communications
				service provider under section 214(e) shall be eligible to receive specific
				Federal universal service support.
							(B)Use
				restrictionAn eligible communications service provider that
				receives such support shall use that support only for the provision,
				maintenance, and upgrading of facilities and facilities-based services for
				which the support is intended.
							(C)Explicit and
				sufficientAny such support shall be explicit and sufficient to
				achieve the purposes of this section.
							(2)Use of high-cost
				supportThe use of high-cost support for all rural, insular, or
				high cost areas—
							(A)shall be expanded
				to include high-speed broadband service and any other service that is
				determined to be a universal service by the Commission under subsection (c);
				and
							(B)shall be available
				to eligible communications service providers designated under section 214(e),
				but, until such time as the Commission implements the new cost model required
				by paragraph (3), an eligible communications service provider that is also an
				incumbent local exchange carrier may elect to have the Commission calculate the
				amount of high-cost support payable to such provider pursuant to part 54 of
				title 47, Code of Federal Regulations, as in effect on the date of enactment of
				the Universal Service Reform Act of
				2010.
							(3)Calculating
				high-cost support for eligible communications service providers providing
				service in rural, insular, or high cost areas
							(A)Calculating
				high-cost support
								(i)Development of
				cost modelWithin 2 years
				after the date of enactment of the Universal
				Service Reform Act of 2010, the Commission shall develop a new
				cost model for the provision of high-cost support to eligible communications
				service providers to provide universal service in rural, insular, and high cost
				areas, taking into account the cost to eligible communications service
				providers of providing voice service and high-speed broadband service.
								(ii)InclusiveThe
				new cost model shall determine the cost of providing voice service and
				high-speed broadband service both on the basis of wire centers and study
				areas.
								(iii)Data rate
				requirementsThe Commission shall require eligible communications
				service providers to meet the minimum data rate requirements established
				pursuant to subsection (q) no earlier than 3 years after support is initially
				disbursed pursuant to the new cost model.
								(iv)Maximization of
				accessIn developing the new cost model, the Commission shall
				ensure that the new cost model results in the maximum number of households that
				do not have access to high-speed broadband service as of the date of enactment
				of the Universal Service Reform Act of
				2010 obtaining such access as quickly as possible.
								(v)Rate of return
				regulationIn developing the
				new cost model, the Commission shall develop and implement a mechanism that
				maintains rate-of-return regulation for the distribution of high-cost support
				to an eligible communications service provider subject to rate-of-return
				regulation as of the date of enactment of the Universal Service Reform Act of 2010.
								(B)ConsiderationIn determining the appropriate level of
				high-cost support for eligible communications service providers, the Commission
				may consider the net revenues derived by such providers from the provision of
				any services, including telecommunications service, high-speed broadband
				service, and multi-channel video programming service that are offered in a
				service area over infrastructures receiving high-cost support.
							(C)Model for
				eligible communications service providers other than rural LECsThe Commission shall require all eligible
				communications service providers other than rural local exchange carriers to
				use the wire center results of the new cost model within 120 days after the
				Commission completes the revisions required by subparagraph (A).
							(D)Rural
				LECs
								(i)In
				generalExcept as provided in
				clause (ii), the Commission shall require all rural local exchange carriers to
				use the study area results of the new cost model within 120 days after the
				Commission completes the revisions required by subparagraph (A).
								(ii)Exception
									(I)ElectionWithin
				120 days after the Commission completes the revisions required by subparagraph
				(A), any rural local exchange carrier may make a one-time permanent election to
				have the Commission calculate the amount of high-cost support payable to such
				provider based on the wire center results of the new cost model instead of the
				study area results of the new cost model.
									(II)ReviewThe
				Commission shall review and approve the transition to the wire center results
				of the new cost model for any such provider within 120 days after receiving
				notice of such election.
									(E)Limitation on
				high-cost supportHigh-cost support provided to an incumbent
				local exchange carrier in accordance with the new cost model shall be in lieu
				of any Federal high-cost support mechanisms to which the carrier was entitled
				on the day before the date on which the Commission implements the new cost
				model under subparagraph (A)(i).
							(F)Process for
				reduction of support for ILECs
								(i)In
				general
									(I)RequirementWithin 1 year after the Commission
				completes the new cost model required by subparagraph (A), the Commission shall
				develop and implement a recurring mechanism for reducing or eliminating the
				high-cost support provided to an incumbent local exchange carrier in the
				competitive portions of the incumbent local exchange carrier’s service areas
				and shall reduce or eliminate high-cost support in such areas.
									(II)Investment
				costsWhen an incumbent local exchange carrier has invested to
				fulfill the requirements of subparagraphs (A) through (E) of section 214(e)(1)
				in the portion of a service area that is subsequently found to be competitive,
				the Commission may, in recalculating the amount of per-line high-cost support
				provided to such carrier for the non-competitive portions of such service area,
				consider an appropriate amortization schedule for costs incurred to satisfy the
				buildout requirements in the areas that were previously determined pursuant to
				subclause (III) not to be competitive.
									(III)DefinitionFor purposes of this subparagraph, in a
				service area (as defined in section 214) in which the Commission determines
				that at least 75 percent of the households can purchase wireline voice service
				and wired high-speed broadband service from an unsupported, facilities-based,
				non-incumbent provider, a competitive portion of a service area shall be that
				portion of a service area where households can purchase wireline voice service
				and wired high-speed broadband service from such provider.
									(ii)Recalculation
									(I)In
				generalSuch mechanism shall
				also include a methodology for recalculating, in a service area in which the
				Commission has determined that there is a competitive portion, the amount of
				per-line high-cost support provided to an eligible communications service
				provider for the non-competitive portions of such service area to ensure
				comparable rates for supported services in both the competitive and
				non-competitive portions of the service area.
									(II)ConsiderationsIn developing such methodology, the
				Commission may consider the net revenues derived by such providers from the
				provision of any services, including telecommunications service, high-speed
				broadband service, and multi-channel video programming service that are offered
				in a service area over infrastructures receiving high-cost support, except that
				the total amount of high-cost support the incumbent local exchange carrier
				receives for the entire service area after applying such methodology shall be
				no greater than the total amount of high-cost support the incumbent local
				exchange carrier received with respect to the service area on the day before
				such methodology was applied.
									(iii)RequirementsThe
				Commission shall also ensure that each unsupported, facilities-based
				non-incumbent provider in the competitive portion of each service area that
				such non-incumbent provider is authorized to serve and that is determined by
				the Commission to be competitive shall—
									(I)provide basic
				voice service of standard quality and high-speed broadband service to any
				requesting residential customer in such area and be able to provide such
				service upon request, except that such provider may impose, subject to rules
				adopted by the Commission—
										(aa)reasonable
				requirements for creditworthiness, such as requiring a security deposit;
				and
										(bb)a just and
				reasonable line extension charge to provide service to any such customer whose
				premises are located beyond a standard distance from the provider’s
				infrastructure;
										(II)provide
				residential customers with the option to subscribe to basic voice service on a
				stand-alone basis without any term commitment nor any penalty for early
				termination of the subscription;
									(III)provide toll
				limitation (as defined in section 54.400(d) of title 47, Code of Federal
				Regulations, as of the date of enactment of the
				Universal Service Reform Act of
				2010) if the provider offers basic voice service that does not
				include unlimited local and domestic interexchange calling for a flat monthly
				rate;
									(IV)offer access to
				telecommunications relay services in accordance with Commission requirements;
				and
									(V)comply with
				Commission requirements regarding—
										(aa)appropriate
				notice and approval before discontinuing service;
										(bb)emergency
				preparedness and network outages; and
										(cc)the provision of
				911 and E911 service.
										(iv)LimitationA State may not impose or enforce any
				carrier-of-last-resort requirements on any unsupported, facilities-based
				non-incumbent provider in a service area that the Commission has determined is
				competitive.
								(G)Tribal
				lands
								(i)In
				generalNotwithstanding any other provision of this paragraph,
				the Commission shall not reduce high-cost support for tribal lands under
				section 54.400(e) of title 47, Code of Federal Regulations, unless the
				Commission makes an affirmative finding that such reductions are in the public
				interest.
								(ii)Requirements
				for findingIn making a
				finding under clause (i), the Commission shall consider whether residents of
				such tribal lands have access to the services the Commission determines to be
				universal services in accordance with subsection (c), including interexchange
				services and advanced telecommunications and information services, that are
				reasonably comparable to those services provided in urban areas and that are
				available at rates that are reasonably comparable to rates charged for similar
				services in urban areas, consistent with subsection (b)(3).
								(H)Hold
				harmless
								(i)In
				generalThe Commission shall ensure that, for 1 year after the
				Commission implements the new cost model under subparagraph (A)(i), no
				incumbent local exchange carrier receives less high-cost support in a service
				area than the incumbent local exchange carrier was receiving in high-cost
				support in such area on the day before the Commission implements such new cost
				model.
								(ii)DeterminationThe Commission shall determine the
				difference between the amount an incumbent local exchange carrier was receiving
				in high-cost support on the day before the Commission implements such new cost
				model and the amount that such incumbent local exchange carrier would receive
				after the Commission implements such new cost model and shall, beginning in the
				fifth quarter that begins after the Commission implements such new cost model,
				reduce the amount of such difference in equal increments over a 5-year period
				such that the amount of the difference has been reduced to zero at the end of
				such
				period.
								.
			104.Eligible
			 recipients of universal service support
				(a)AmendmentSection 214(e) of the Communications Act of
			 1934 (47 U.S.C. 214(e)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking Eligible Telecommunications
			 Carriers.—A common carrier and all that follows
			 through paragraph (2), (3), or (6) and inserting the following:
			 Eligible Communications
			 Service Provider.—A communications service provider designated
			 as an eligible communications service provider under paragraph (2), (3), (6),
			 or (8);
						(B)by striking
			 throughout the service area for which and inserting
			 throughout the portions of a service area that the Commission has not
			 determined are competitive, where the eligible communications service provider
			 accepts support, and for which;
						(C)in subparagraph
			 (A),
							(i)by striking
			 services that are and inserting services, except for
			 high-speed broadband service, that are; and
							(ii)by striking
			 ; and and inserting the following: and adhere to the
			 State carrier-of-last-resort requirements that are imposed on incumbent local
			 exchange carriers serving such service area;;
							(D)in subparagraph
			 (B), by striking the period at the end and inserting the following:
			 throughout the service area and advertise the availability of life-line
			 and link-up services in a manner reasonably designed to reach those likely to
			 qualify for those services;; and
						(E)by adding at the
			 end the following:
							
								(C)demonstrate the
				ability to remain functional in emergency situations;
								(D)comply with
				applicable State and Federal consumer protection and service quality standards;
				and
								(E)notwithstanding
				subparagraph (A), in an area where an eligible communications service provider
				elects to receive high-cost support and high-speed broadband service is not
				otherwise available, meet the basic requirements for the deployment of
				high-speed broadband service and provide high-speed broadband service either
				itself or through resale of another provider’s services, including, for
				purposes of this subparagraph only, the resale of satellite broadband service,
				except that the Commission shall establish a process in which—
									(i)a determination can be made to waive the
				requirements of this subparagraph for 3 years upon a communications service
				provider’s application covering all or part of such communications service
				provider’s service area demonstrating that the deployment and provision of
				high-speed broadband service is not technically feasible or would materially
				impair the communications service provider’s ability to continue to provide
				local exchange service throughout its service area, except that a waiver shall
				be deemed automatically granted under this clause for a communications service
				provider demonstrating that the cost per line of deploying and providing
				high-speed broadband service to unserved high cost portions of its service area
				is at least 3 times the national average cost per line of providing high-speed
				broadband service or demonstrating that there is insufficient satellite
				capacity to meet the requirements to provide high-speed broadband service,
				subject to the renewal provisions set forth in clause (ii);
									(ii)the
				communications service provider may seek renewal of such waiver every 3 years
				for as long as the deployment and provision of high-speed broadband service is
				not technically feasible or would materially impair the communications service
				provider’s ability to continue to provide local exchange service throughout its
				service area or the cost per line of deploying and providing high-speed
				broadband service to unserved high cost portions of its service area remains at
				least 3 times the national average cost per line of providing high-speed
				broadband service or there continues to be insufficient satellite capacity to
				meet the requirements to provide high-speed broadband service; and
									(iii)any application
				of a communications service provider for a waiver pursuant to clause (i) on
				which the Commission has not taken final action within 60 days after the date
				of submission to the Commission shall be deemed
				granted.
									;
						(2)by amending
			 paragraphs (2) through (4) to read as follows:
						
							(2)Eligibility
				criteria
								(A)In
				generalIn addition to the criteria specified in
				paragraph (1), the Commission shall establish
				such additional eligibility criteria for the receipt of universal service
				support by eligible communications service providers as it deems necessary and
				in the public interest. The criteria established in
				paragraph (1) and the criteria established by
				the Commission pursuant to this paragraph shall be used by State commissions in
				determining which providers shall be designated as eligible recipients of
				universal service support for the purpose of
				paragraph (3).
								(B)Additional
				designationThe Commission may establish a life-line service
				provider designation that is not subject to the eligibility requirements in
				paragraph (1) or the eligibility criteria established in subparagraph
				(A).
								(3)Designation of
				eligible recipientsA State commission shall, upon its own motion
				or upon request, designate as an eligible recipient of universal service
				support only those providers meeting the requirements of
				paragraphs (1) and
				(2).
							(4)Grandfather
				provision
								(A)Eligibility
				RequirementsA communications
				service provider who was a recipient of high-cost support in any service area
				prior to the date of enactment of the Universal Service Reform Act of 2010 shall,
				for those areas where high-cost support provided by section 254(e)(3) is
				available and the communications service provider elects to receive such
				support, meet the eligibility requirements for an eligible communications
				service provider—
									(i)as
				described in
				paragraphs (1)(A) through (D), within 1 year
				after the date of enactment of the Universal
				Service Reform Act of 2010; and
									(ii)as described in
				paragraph (1)(E), within 5 years after such
				date of enactment.
									(B)Failure to meet
				requirementsFailure of such
				recipient to maintain and meet the eligibility requirements within the period
				required by subparagraph (A) shall require the automatic termination of
				specific Federal universal service support to such recipient, and such
				recipient shall simultaneously be relieved of its obligation under this
				section, except as described in
				subparagraph (E).
								(C)Partial
				compliance
									(i)In
				generalSuch recipient is permitted to maintain and meet the
				eligibility requirements in part of its service territory and is eligible to
				continue to receive specific Federal universal service support in those service
				areas within its service territory in which it meets the eligibility
				requirements.
									(ii)DefinitionFor the purposes of clause (i), the term
				service territory means all of the service areas in which the
				communications service provider is offering, or is designated by the Commission
				or by a State commission to offer, services that are supported by Federal
				universal service support mechanisms.
									(D)Rule of
				constructionNothing in this paragraph shall be construed to
				prohibit such recipient from obtaining a waiver under
				paragraph (1)(E).
								(E)Life-line and
				Link-Up exceptionA recipient
				of universal service support in any service area prior to the date of enactment
				of the Universal Service Reform Act of
				2010 that relinquishes its eligible telecommunications carrier or
				eligible communications service provider designation shall continue to offer
				and receive support for providing life-line and link-up service to its
				subscribers throughout its service area unless another provider is designated
				as an eligible communications service provider or a life-line service provider
				in all or part of that service
				area.
								;
					(3)in paragraph (6)—
						(A)in the heading, by
			 striking Common
			 carriers and inserting Communications service
			 providers;
						(B)by striking common carrier
			 each place it appears and inserting communications service
			 provider;
						(C)by striking
			 eligible telecommunications carrier each place it appears and
			 inserting eligible communications service provider; and
						(D)by striking
			 carrier and inserting provider; and
						(4)by adding at the
			 end the following:
						
							(7)Amount of
				specific Federal universal service support available to mobile wireless
				communications service providers
								(A)In
				generalThe Commission shall
				establish the amount of high-cost support to be distributed to all mobile
				wireless communications service providers designated as eligible communications
				service providers under this subsection through a competitive bidding process
				established by the Commission.
								(B)LimitationThe
				amount of such high-cost support available to be distributed annually to mobile
				wireless communications service providers shall not exceed the amount of
				high-cost support received by all mobile wireless communications service
				providers for rural, insular, or high cost areas in the last full calendar year
				immediately preceding the date of enactment of the
				Universal Service Reform Act of
				2010.
								(8)Competitive
				BiddingWithin 1 year after
				the date of enactment of the Universal
				Service Reform Act of 2010, the Commission shall adopt a
				competitive bidding process for mobile wireless communications service
				providers to provide service to rural, insular, or high cost areas that
				incorporates the following:
								(A)To participate in the competitive bidding
				process, a mobile wireless communications service provider shall—
									(i)be
				designated as an eligible communications service provider under this subsection
				or commit to immediately seeking such designation under this subsection if the
				Commission selects its bid; and
									(ii)establish that it
				is legally, technically, financially, and otherwise qualified to serve a rural,
				insular, or high cost area.
									(B)The Commission
				shall determine whether a mobile wireless communications service provider is
				legally, technically, financially, and otherwise qualified to serve a rural,
				insular, or high cost area in approximately the same manner as the Commission
				uses to qualify participants for the Commission’s wireless spectrum
				auctions.
								(C)The Commission
				shall seek competitive bids to provide mobile wireless communications service
				in rural, insular, or high cost areas where there are at least 3 mobile
				wireless communications service providers qualified to bid. In rural, insular,
				or high cost areas where there are not at least 3 mobile wireless
				communications service providers qualified to bid, the Commission shall
				continue to provide support at the per-line level in effect as of the day
				before the date of enactment of the Universal
				Service Reform Act of 2010, subject to adjustment over time
				pursuant to the interim cap on support to competitive eligible
				telecommunications carriers adopted by the Commission prior to such date of
				enactment.
								(D)Prior to soliciting competitive bids, the
				Commission shall issue a request for proposals identifying the area a winning
				bidder must serve and the minimum requirements for serving such area. In
				determining the appropriate service area for competitive bidding, the
				Commission shall take into account existing service areas for providing mobile
				wireless communications service, including the areas where mobile wireless
				communications service providers are licensed to provide service.
								(E)No more than 2 mobile wireless
				communications service providers shall be selected by the Commission to receive
				high-cost support in each service area based on the Commission’s evaluation of
				the competitive bids received for each service area. In evaluating competitive
				bids received for each service area, the amount of the bid and the minimum
				broadband speeds proposed by each mobile wireless communications service
				provider shall be primary factors in selecting a winning bid, but the
				Commission may take into account other factors, including timing of service
				buildout.
								(F)When awarding bids
				to mobile wireless communications service providers, the Commission shall
				prioritize funding as follows:
									(i)First, to service
				areas where no mobile wireless communications service provider offers voice
				service.
									(ii)Second, to service areas where no mobile
				wireless communications service provider offers high-speed broadband
				service.
									(iii)Third, to all
				other service areas.
									(G)If the Commission selects a bid from a
				mobile wireless communications service provider that has not been designated as
				an eligible communications service provider in that service area, the mobile
				wireless communications service provider shall apply for such designation
				within 1 month after the date the Commission selects its bid. The Commission or
				applicable State commission shall act on such application within 6 months after
				the date of its receipt.
								(H)Each mobile wireless communications service
				provider selected as a Federal universal service provider for a service area
				shall receive high-cost support based on each mobile wireless communications
				service provider’s respective bid for a multi-year period, up to 10 years, as
				determined by the Commission to be appropriate, after which time the area shall
				be rebid.
								(I)If high-cost
				support is made available to a second mobile wireless communications service
				provider in an area that is subject to competitive bidding, the amount of such
				support shall be based on that mobile wireless communications service
				provider’s bid and shall be no more than the amount of high-cost support
				awarded by the Commission to the first mobile wireless communications service
				provider in such area.
								(J)Each mobile
				wireless communications service provider that is selected to serve each service
				area shall execute a service contract with the Commission.
								(K)The Commission
				shall provide for a transition to competitive bidding from the current system
				of high-cost support for wireless providers that shall last no longer than 3
				years after the date of enactment of the Universal Service Reform Act of 2010. As of
				the date the Commission implements competitive bidding, provider-specific
				Federal universal service adjustments to wireless support imposed by the
				Commission in effect as of the date of enactment of the
				Universal Service Reform Act of
				2010 shall also be
				superseded.
								.
					(b)DefinitionsParagraph
			 (5) of section 214(e) is amended to read as follows:
					
						(5)Service area
				definedAs used in this
				subsection, the term service area means a targeted geographic area
				determined by the Commission as requiring universal service support and used by
				the Commission for the purpose of determining universal service obligations and
				support mechanisms for eligible communications service providers except that an
				eligible communications service provider’s service area shall not include
				geographic areas that the provider is not authorized to serve. In the case of
				an area served by a rural local exchange carrier, such term means such
				carrier’s study area or the licensed or authorized service area
				of any other communications service provider serving an area that overlaps with
				the service area of a rural local exchange
				carrier.
						.
				(c)Payphone
			 serviceNothing in this Act or in the amendments made by this Act
			 shall limit the authority of the Joint Board established under section 254 of
			 the Communications Act of 1934 (47 U.S.C. 254) to recommend or of the Federal
			 Communications Commission to define payphone service as a service supported by
			 Federal universal service support mechanisms under such section as such
			 authority existed on the day before the date of enactment of this Act.
				105.Removal of
			 impediments to sufficient support mechanismsSection 254 of the Communications Act of
			 1934 (47 U.S.C. 254) is further amended by adding at the end the following new
			 subsection:
				
					(m)Removal of
				limitations on universal support mechanismsThe limitations on universal service
				support contained in section 54.305 of the Commission’s regulations (47 CFR
				54.305) and the individual caps imposed upon carriers contained in section
				36.631 of the Commission’s regulations (47 CFR 36.631) shall cease to be
				effective on the date of enactment of the Universal Service Reform Act of
				2010.
					.
			106.Scope of
			 supportSection 254 of the
			 Communications Act of 1934 (47 U.S.C. 254) is further amended by adding after
			 subsection (m), as added by
			 section 105 of this Act, the following new
			 subsection:
				
					(n)Scope of
				supportThe Commission, in
				implementing the requirements of this section (as amended by the
				Universal Service Reform Act of
				2010 with respect to the distribution and use of high-cost
				support), shall not limit the distribution and use of high-cost support to a
				single connection or primary line, and all residential and business lines
				served by an eligible communications service provider shall be eligible for
				high-cost
				support.
					.
			107.Application of
			 Antideficiency Act; investment of contributionsSection 254 of the Communications Act of
			 1934 (47 U.S.C. 254) is further amended by adding after subsection (n), as
			 added by
			 section 106 of this Act, the following new
			 subsections:
				
					(o)Proper
				accounting of universal service contributions
						(1)From all
				budgetsNotwithstanding any other provision of law, the receipts
				and disbursements of universal service contributions under this section shall
				not be counted as new budget authority, outlays, receipts, deficit, or surplus
				for purposes of—
							(A)the budget of the
				United States Government as submitted by the President;
							(B)the Congressional
				budget;
							(C)the Balanced
				Budget and Emergency Deficit Control Act of 1985; or
							(D)any other law
				requiring budget sequesters.
							(2)Additional
				exemptionsSection 1341, subchapter II of chapter 15, and
				sections 3302, 3321, 3322, and 3325 of title 31, United States Code, shall not
				apply to—
							(A)the collection and
				receipt of universal service contributions, including the interest earned on
				such contributions; or
							(B)disbursements or
				other obligations authorized by the Commission under this section.
							(p)Investment of
				Universal Service Support ContributionsNotwithstanding any other
				provision of law, including sections 3302, 3321, 3322, and 3325 of title 31,
				United States Code, the cash balance of receipts of universal service support
				contributions collected pursuant to this section shall be invested by the
				Commission or its designee in conservative, liquid, interest-bearing investment
				vehicles of Government backed securities until such time as such receipts are
				disbursed pursuant to this
				section.
					.
			108.State
			 authoritySection 254(f) of
			 the Communications Act of 1934 (47 U.S.C. 254(f)) is amended to read as
			 follows:
				
					(f)State
				authority
						(1)In
				generalA State may adopt regulations not inconsistent with the
				Commission’s rules to preserve and advance universal service. In adopting those
				rules, a State may require communications service providers to contribute to
				universal service on the basis of a billing address or service address assigned
				to that State for—
							(A)revenues derived
				from the provision of intrastate telecommunications services by communications
				service providers;
							(B)working telephone
				numbers used by communications service providers; or
							(C)any other current
				or successor identifier protocols or connections to the network used by
				communications service providers.
							(2)Disregard of
				interstate componentWith respect to a combination of services
				that includes interstate services, the Commission shall determine how States
				may calculate the proportion of intrastate services for which they are
				permitted to make an assessment.
						(3)GuidelinesRegulations
				adopted by a State under this subsection shall result in a specific,
				predictable, and sufficient mechanism to support universal service and shall be
				competitively and technologically neutral, equitable, and
				nondiscriminatory.
						.
			109.Minimum data
			 rate requirementsSection 254
			 of the Communications Act of 1934 (47 U.S.C. 254) is further amended by adding
			 after subsection (p), as added by
			 section 107 of this Act, the following new
			 subsection:
				
					(q)Minimum data
				rate requirements
						(1)In
				generalWithin 90 days after
				the date of enactment of the Universal
				Service Reform Act of 2010, the Commission shall adopt a minimum
				data rate requirement for high-speed broadband service.
						(2)Commission speed
				adjustment requirementsBeginning in the sixth year after the date
				of enactment of the Universal Service Reform
				Act of 2010 and periodically thereafter, the Commission shall
				review the minimum data rate requirement in
				paragraph (1) and shall make adjustments,
				if necessary, as the advancement and deployment of technology allows eligible
				communications service providers to provide broadband service at increased
				minimum data rates to end users in an economically rational
				manner.
						.
			IIAccountability
			201.Performance
			 MeasuresWithin 1 year after
			 the date of enactment of this Act, the Federal Communications Commission shall
			 establish and implement outcome-oriented performance goals and measures for
			 each universal service support program.
			202.AuditsThe Federal Communications Commission shall,
			 within 270 days after the date of enactment of this Act, establish rules
			 to—
				(1)determine the
			 appropriate audit methodology for audits of recipients of Federal universal
			 service support;
				(2)ensure that
			 universal service support auditors are trained in universal service support
			 program compliance and audit only in connection with such compliance;
				(3)provide that
			 auditors may not penalize recipients of universal service support by requesting
			 and auditing for program compliance records, including copies of invoices for
			 equipment purchased or maintained with program disbursements, that are older
			 than records that recipients of universal service support are required to
			 retain pursuant to the Federal Communications Commission’s rules; and
				(4)provide that any
			 appeal of a finding by the Universal Service Administrative Company or any
			 successor organization in connection with a program audit is resolved by the
			 Federal Communications Commission within 180 days after the date of filing of
			 such appeal.
				203.Report to
			 CongressThe Federal
			 Communications Commission shall, not later than 3 years after the date of
			 enactment of this Act and triennially thereafter, report to Congress regarding
			 the availability of the services designated by the Commission as universal
			 services, including the availability of such services to schools, libraries,
			 rural health care providers, and low income consumers. Such report shall
			 include the outcome-oriented performance goals and measures for each universal
			 service support program, an analysis of the implementation of such goals and
			 measures, and an analysis of the progress towards meeting such goals and
			 measures.
			IIIIntercarrier
			 Compensation Reform
			301.Intercarrier
			 Compensation Reform
				(a)Authority
					(1)In
			 generalNotwithstanding any other provision of law, the Federal
			 Communications Commission shall have authority to reform intercarrier
			 compensation systems for both interstate and intrastate traffic.
					(2)DeadlineThe
			 Federal Communications Commission shall complete an initial intercarrier
			 compensation reform proceeding within 1 year after the date of enactment of
			 this Act.
					(3)Private
			 arrangementsEntities that are required to
			 participate in intercarrier compensation shall be permitted to enter into
			 arrangements by mutual agreement for the exchange of traffic without regard to
			 the rules established by the Federal Communications Commission pursuant to this
			 subsection.
					(b)Intercarrier
			 compensation recovery mechanismIf, at any time after the date of
			 enactment of this Act, the Federal Communications Commission mandates that
			 intercarrier compensation revenues be recovered through an alternate revenue
			 recovery mechanism, the Federal Communications Commission may establish such
			 mechanism to be included as high-cost support.
				302.Network traffic
			 identification accountability standardsPart II of title II of the Communications
			 Act of 1934 is amended by adding at the end the following:
				
					262.Network traffic
				identification accountability standards
						(a)Network traffic
				identification standardsA communications service provider shall
				ensure, to the degree technically possible and in accordance with industry
				standards, that all traffic that originates on its network contains or, in the
				case of non-originated traffic, preserves sufficient information in call
				signaling to allow for traffic identification by other communications service
				providers that transport or terminate such traffic, including the telephone
				number of the calling and called parties and such other information as the
				Commission deems appropriate. Except as otherwise permitted by the Commission,
				to the degree technically possible, a communications service provider that
				transports traffic between communications service providers shall transmit
				without altering the call signaling information it receives from another
				communications service provider.
						(b)Network traffic
				identification rulemakingThe Commission shall establish rules
				for traffic identification consistent with this section within 180 days after
				the date of enactment of the Universal
				Service Reform Act of 2010.
						(c)Network traffic
				identification enforcementThe Commission shall adopt and enforce
				penalties, fines, and sanctions under this
				section.
						.
			303.Traffic
			 pumping
				(a)Traffic
			 stimulation chargeThe term
			 “traffic stimulation charge” means any switched access or reciprocal
			 compensation charge assessed by a local exchange carrier upon a connecting
			 carrier for delivery of telecommunications during which a free or below cost
			 service or product is provided by an entity with which the local exchange
			 carrier has a business, financial, or contractual arrangement relating directly
			 or indirectly to switched access or reciprocal compensation revenues from the
			 offering of such service or product.
				(b)ProhibitionThe
			 assessment of a traffic stimulation charge constitutes an unreasonable practice
			 under section 201(b) of the Communications Act of 1934 (47 U.S.C. 201(b)), and
			 local exchange carriers are prohibited from assessing traffic stimulation
			 charges.
				(c)No presumption
			 of validityNothing in this Act shall be construed as indicating
			 that traffic stimulation charges assessed prior to the effective date of this
			 Act were just, reasonable, or in accordance with the Communications Act of 1934
			 or any other statute, regulation, tariff, or policy.
				IVRural Health Care
			 Support Mechanisms
			401.Rural Health
			 Care Support Mechanisms
				(a)AmendmentSubparagraph
			 (A) of section 254(h)(1) of the Communications Act of 1934 (47 U.S.C.
			 254(h)(1)(A)) is amended to read as follows:
					
						(A)Health care
				services for rural areasWithin 180 days after the date of enactment
				of the Universal Service Reform Act of
				2010, the Commission shall prescribe regulations that provide
				that a communications service provider shall, upon receiving a bona fide
				request, provide covered services which are necessary for the provision of
				health care services in a State, including instruction relating to such
				services, to any public or not-for-profit health care provider that serves
				persons who reside in rural areas in that State at rates that are reasonably
				comparable to rates charged for similar services in urban areas in that State.
				A communications service provider providing service under this subparagraph
				shall be entitled to have an amount equal to the difference, if any, between
				the rates for services provided to health care providers for rural areas in a
				State and the rates for similar services in urban areas in that State treated
				as a service obligation as a part of its obligation to participate in the
				mechanisms to preserve and advance universal
				service.
						.
				(b)Definition of
			 health care providerSubparagraph (B) of section 254(h)(7) of
			 such Act (47 U.S.C. 254(h)(7)(B)) is amended to read as follows:
					
						(B)Health care
				providerThe term
				health care provider means—
							(i)post-secondary
				educational institutions offering health care instruction, teaching hospitals,
				and medical schools;
							(ii)community health
				centers or health centers providing health care to migrants;
							(iii)local health
				departments or agencies;
							(iv)community mental
				health centers;
							(v)not-for-profit
				hospitals;
							(vi)critical access
				hospitals;
							(vii)rural hospitals
				with emergency rooms;
							(viii)rural health
				clinics;
							(ix)not-for-profit
				nursing facilities or not-for-profit skilled nursing facilities;
							(x)hospice
				providers;
							(xi)emergency medical
				services facilities;
							(xii)rural dialysis
				facilities;
							(xiii)elementary,
				secondary, and post-secondary school health clinics; and
							(xiv)consortia of
				health care providers consisting of one or more entities described in clauses
				(i) through
				(xiii).
							.
				(c)Definition of
			 rural for health care supportSection 254(h)(7) of such Act (47
			 U.S.C. 254(h)(7)) is further amended by adding at the end the following new
			 subparagraph:
					
						(J)Rural
				areaWithin 180 days after
				the date of enactment of the Universal
				Service Reform Act of 2010, the Commission shall prescribe
				regulations that provide that, for purposes of the rural health care universal
				service support mechanisms established pursuant to this subsection, a
				rural area is—
							(i)any incorporated
				or unincorporated place in the United States, its territories and insular
				possessions (including any area within the Federated States of Micronesia, the
				Republic of the Marshall Islands and the Republic of Palau) that has no more
				than 20,000 inhabitants based on the most recent available population
				statistics from the Census Bureau;
							(ii)any area located
				outside of the boundaries of any incorporated or unincorporated city, village,
				or borough having a population exceeding 20,000;
							(iii)any area with a
				population density of fewer than 250 persons per square mile; or
							(iv)any place that
				qualified as a rural area and received support from the rural
				health care support mechanism pursuant to the Commission’s rules in effect
				prior to December 1, 2004, and that continues to qualify as a rural
				area pursuant to such
				rules.
							.
				(d)Schools,
			 libraries, rural health care, life-Line, link-Up, and toll limitation hold
			 harmlessExcept as provided
			 in subsections (h)(1)(A), (h)(7)(B), and (h)(7)(J) of section 254 of the
			 Communications Act of 1934 (47 U.S.C. 254), as amended by this section—
					(1)nothing in this
			 Act (and the amendments made by this Act) shall be construed as limiting,
			 changing, modifying, or altering the amount or means of distribution of or,
			 with respect to schools and libraries, eligibility to receive universal service
			 support for the schools, libraries, rural health care, life-line, link-up, and
			 toll limitation programs; and
					(2)the Federal Communications Commission shall
			 ensure that such amendments do not result in a decrease of such support to a
			 level below the level for the fiscal year preceding the fiscal year in which
			 this Act is enacted.
					
